     Case 8:21-bk-10958-ES      Doc 19 Filed 04/15/21 Entered 04/15/21 14:51:25            Desc
                                 Main Document    Page 1 of 15


 1   RON BENDER (SBN 143364)
     MONICA Y. KIM (SBN 180139)
 2   JULIET Y. OH (SBN 211414)
 3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
 4   Los Angeles, California 90067
     Telephone: (310) 229-1234; Facsimile: (310) 229-1244
 5   Email: RB@LNBYB.com, MYK@LNBYB.COM; JYO@LNBYB.com
 6   Proposed Attorneys for Chapter 11 Debtor
 7   and Debtor in Possession

 8
                            UNITED STATES BANKRUPTCY COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10

11                                    SANTA ANA DIVISION

12

13   In re:                                      )       LEAD CASE NO.: 8:21-bk-10958-ES
                                                 )
14
     PLAMEX INVESTMENT, LLC, a                   )       CHAPTER: 11
15   Delaware limited liability company,         )
                                                 )       JOINTLY ADMINISTERED WITH:
16                               Debtor.         )       CASE NO.: 8:21-bk-10957-ES
     _____________________________________ )
17                                               )
     In re:                                      )       DECLARATION OF SERVICE OF
18
                                                 )       FIRST-DAY EMERGENCY MOTIONS
19   3100 E. IMPERIAL INVESTMENT, LLC, )
     a Delaware limited liability company,       )       Date:    April 16, 2021
20                                               )       Time:    10:00 a.m.
                                  Debtor.        )       Place:   ZoomGov
21   _____________________________________ )
22                                               )
         Affects Both Debtors                    )
23                                               )
         Affects Plamex Investment, LLC only     )
24                                               )
         Affects 3100 E. Imperial Investment LLC )
25       only                                    )
26                                               )
                                                 )
27                                               )
                                                 )
28


                                                     1
     Case 8:21-bk-10958-ES         Doc 19 Filed 04/15/21 Entered 04/15/21 14:51:25                 Desc
                                    Main Document    Page 2 of 15


 1                           DECLARATION OF STEPHANIE REICHERT

 2          I, Stephanie Reichert, hereby declare as follows:

 3          1.       I am over the age of 18 and an employee at Levene, Neale, Bender, Yoo & Brill

 4   L.L.P. (“LNBYB”), proposed bankruptcy counsel to the above-listed Chapter 11 debtors and

 5   debtors in possession (the “Debtors”).

 6          2.       I have personal knowledge of the facts set forth herein, and, if called as a witness,

 7   could and would testify competently with respect thereto.

 8          3.       I make this declaration regarding service of the following pleadings (collectively,

 9   the “Emergency Pleadings”):

10
                 •   DEBTOR’S EMERGENCY MOTION FOR ENTRY OF ORDER
11                   AUTHORIZING DEBTOR TO PROVIDE ADEQUATE ASSURANCE OF
                     FUTURE PAYMENT TO UTILITY COMPANIES PURSUANT TO 11 U.S.C. §
12                   366 (the “Utility Motion”) [Docket No. 5]

13               •   DEBTOR’S EMERGENCY MOTION FOR ENTRY OF AN INTERIM ORDER,
14                   PENDING A FINAL HEARING, AUTHORIZING THE DEBTOR TO USE
                     CASH COLLATERAL [Docket No. 6]
15
                 •   STATEMENT REGARDING CASH COLLATERAL OR DEBTOR IN
16                   POSSESSION FINANCING [FRBP 4001; LBR 4001-2] [Docket No. 7]
17
                 •   DECLARATION OF DONALD CHAE IN SUPPORT OF CASH COLLATERAL
18                   MOTION [Docket No. 8]

19               •   DECLARATION OF LUIS C. VALENZUELA IN SUPPORT OF CASH
                     COLLATERAL MOTION [Docket No. 9]
20

21               •   NOTICE OF HEARING ON FIRST-DAY EMERGENCY MOTIONS (the
                     “Notice of Hearing”) [Docket No. 10]
22

23
            4.       On April 14, 2021 I served by overnight mail the above Emergency Pleadings to
24
     the addresses listed on Exhibit “A” attached hereto.
25
            5.       On April 14, 2021 I served by overnight mail the above Utility Motion and Notice
26
     of Hearing to the addresses of the utility companies listed on Exhibit “B” attached hereto.
27
            6.       On April 14, 2021 between 4:30 p.m. and 5:45 p.m., I emailed the email addresses
28


                                                       2
     Case 8:21-bk-10958-ES         Doc 19 Filed 04/15/21 Entered 04/15/21 14:51:25              Desc
                                    Main Document    Page 3 of 15


 1   listed on Exhibit “C” attached hereto informing them of the hearing on April 16, 2021 at 10:00

 2   a.m. on the Emergency Pleadings. Email recipients were sent electronic copies of the above

 3   Emergency Pleadings as attachments, as well as a DropBox link containing the Emergency

 4   Pleadings.

 5          7.     On April 14, 2021 at 5:03 p.m., I faxed the fax numbers listed on Exhibit “D”

 6   attached hereto the Notice of Hearing informing them of the hearing on April 16, 2021 at 10:00

 7   a.m. on the Emergency Pleadings.

 8          8.     Additionally, on April 15, 2021 between 1:00 p.m. and 2:45 p.m., the Emergency

 9   Pleadings were personally served on the addresses listed on Exhibit “E" attached hereto.

10

11          I declare under penalty of perjury under the laws of the United States of America that the

12   foregoing is true and correct to the best of my knowledge. Executed this 15th day of April 2021

13   at Los Angeles, California.

14

15
                                                              STEPHANIE REICHERT
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
Case 8:21-bk-10958-ES   Doc 19 Filed 04/15/21 Entered 04/15/21 14:51:25   Desc
                         Main Document    Page 4 of 15




                           EXHIBIT “A”
         Case 8:21-bk-10958-ES        Doc 19 Filed 04/15/21 Entered 04/15/21 14:51:25              Desc
                                       Main Document    Page 5 of 15
Plamex and 3100                                                               Office of the U.S. Trustee
Secured, UST, Top 20                                                          Region 16
                                                                              411 W 4th St #7160
                                                                              Santa Ana, CA 92701


The Lynwood Redevelopment Agency        Wells Fargo Bank, N.A., as Trustee    Perkins Coie LLP
11330 Bullis Road                       Morgan Stanley Cap I Trust 2016-UBS   2901 N. Central Ave., Suite 2000
Lynwood, CA 90262                       9062 Old Annapolis Road               Attn: Liana W. Spendlove
                                        Columbia, MD 21045                    Phoenix, AZ 85012


CWCapital Asset Management              Natixis, New York Branch              Perkins Coie LLP
900 19th Street NW, 8th Floor           1251 Avenue of the Americas           1888 Century Park East, Suite 1700
Attn: Ariel Levin/Jake Hamel            New York, NY 10020                    Attn: Mark Birnbaum
Washington, DC 20006                                                          Los Angeles, CA 90067


Quarry Head 2017-1 Grantor Trust        c/o CWCapital Investments LLC         c/o Keybank Real Estate Capital
c/o Waterfall Asset Management, LLC     7501 Wisconsin Ave., Suite 500 West   11501 Outlook Street, Suite 300
1251 Ave. of the Americas, 50th Fl.     Attn: Chris McCormack                 Attn: Stephen J. Friedman
New York, NY 10020                      Bethesda, MD 20814                    Overland Park, KS 66211


c/o Keybank Real Estate Capital         Greenberg Traurig, PA                 Quarry Head 2017-1 Grantor Trust
11501 Outlook Street, Suite 300         Attn: Laura Gangemi Vignola, Esq.     c/o Waterfall Asset Management, LLC
Attn: Timothy R. Gruenenfelder          333 S.E. 2nd Avenue                   1140 Ave. of the Americas, 7th Fl.
Overland Park, KS 66211                 Miami, FL 33131                       New York, NY 10036


WF 1105, LLC                            Better & Best Building Service Inc.   Bioncos La Huerta
c/o Waterfall Asset Management, LLC     1833 Avenida San Lorenzo              8557 Orange Street
Attention: General Counsel              Fullerton, CA 92833                   Downey, CA 90242
1140 Ave of the Americas, 7th Fl
New York, New York 10036

Autofin USA                             Family Acupuncture & Herb Clinic      Fashion Qrew
3180 E. Imperial Hwy. #G                3150 E. Imperial Hwy B8-206           1324 E. Washington Blvd
Lynwood, CA 90262                       Lynwood, CA 90262                     Los Angeles, CA 90021



Bubbles Apparel                         Grupo Concordia LA                    Grupo Pakar LLC
2839 Sycamore Avenue                    5919 San Miguel Road                  9595 Six Pines Drive Suite 8210
La Crescenta, CA 91214                  Bonita, CA 91902                      The Woodlands, TX 77382



GTO Security                            Hip Hop Zone                          JPL Event Enterprise LLC
2202 S Figueroa Street, Suite 134       3100 E. Imperial Hwy #1009            1238 South Beach Blvd
Los Angeles, CA 90017                   Lynwood, CA 90262                     Anaheim, CA 92804



Happy Land                              Pho VNK                               Planet Fitness
6732 Los Verdes Dr. #3                  3180 E. Imperial Hwy, Suite C         125 E. Elm Street, Suite 300
Rancho Palos Verdes, CA 90275           Lynwood, CA 90262                     Conshohocken, PA 19428
        Case 8:21-bk-10958-ES   Doc 19 Filed 04/15/21 Entered 04/15/21 14:51:25      Desc
                                 Main Document    Page 6 of 15
Jose Alan Sandoval-Iniquez        The Kickin' Crab                 Star Buffet Lynwood
15137 San Jose Ave                3170 Imperial Hwy B4B102         11383 Long Beach Blvd
Paramount, CA 90723               Lynwood, CA 90262                Lynwood, CA 90262



Real De Oaxaca
11215 Long Beach Blvd #1010
Lynwood, CA 90262
Case 8:21-bk-10958-ES   Doc 19 Filed 04/15/21 Entered 04/15/21 14:51:25   Desc
                         Main Document    Page 7 of 15




                           EXHIBIT “B”
         Case 8:21-bk-10958-ES             Doc 19 Filed 04/15/21 Entered 04/15/21 14:51:25                  Desc
                                            Main Document    Page 8 of 15
Plamex and 3100
Utilities




AT&T                                        AT&T                                       Agent for Service of Process for AT&T
P.O. Box 5014                               c/o Bankruptcy                             c/o CT Corporation System
Carol Stream, IL 60197                      4331 Communications Drive, Fl. 4W          818 West Seventh Street, Suite 930
                                            Dallas, TX 75211                           Los Angeles, CA 90017


City of Lynwood                             Attn: Agent for Service of Process         DirecTV
11330 Bullis Road                           City of Lynwood                            P.O. Box 5006
Lynwood, CA 90262                           11330 Bullis Road                          Carol Stream, IL 60197-5006
                                            Lynwood, CA 90262


DirecTV                                     Agent for Service of Process for DirecTV   DirecTV
c/o Bankruptcy                              c/o CT Corporation System                  2260 E Imperial Hwy
2230 E Imperial Hwy, Fl 10                  818 West Seventh Street, Suite 930         El Segundo, CA 90245
El Segundo, CA 90245                        Los Angeles, CA 90017


So. Cal. Edison                             Southern California Edison                 Agent for Service of Process
P.O. Box 300                                c/o Bankruptcy                             for Southern California Edison
Rosemead, CA 91772                          1551 W San Bernardino Rd.                  Attn: Cristina Limon
                                            Covina, CA 91722                           2244 Walnut Grove Avenue
                                                                                       Rosemead, CA 91770

Southern California Gas Company             Southern California Gas Company            Agent for Service of Process for
P.O. Box C                                  c/o Bankruptcy                             Southern California Gas Company
Monterey Park, CA 91756                     8141 Gulana Ave                            c/o C T Corporation System
                                            Playa Del Rey, CA 90293                    CSC – Lawyers Incorporating Service
                                                                                       2710 Gateway Oaks Dr., Ste 150N
                                                                                       Sacramento, CA 95833
Southern California Gas Company             Verizon Wireless                           Verizon Wireless
555 West 5th Street                         P.O. Box 660108                            Bankruptcy Dept.
Los Angeles, CA 90013                       Dallas, TX 75266-0108                      Attn: Deanna
                                                                                       404 Brock Drive
                                                                                       Bloomington, IL 61701

Agent for Service of Process for Verizon    Verizon Services Corp                      Verizon Capital Corp
Services Corp. and Verizon Capital Corp     22001 Loudoun County Parkway               221 East 37th Street, 7th Floor
c/o CT Corporation System                   Ashburn, VA 20147                          New York, NY 10016
818 West Seventh Street, Suite 930
Los Angeles, CA 90017

Waste Resources                             Waste Resources                            Agent for Service of Process
P.O. Box 3818                               c/o Bankruptcy                             for Waste Resources
Gardena, CA 90247                           850 E 111th Pl                             Attn: Julie Fujita
                                            Gardena, CA 90059-1520                     23 Corporate Plaza Drive, Suite 247
                                                                                       Newport Beach, CA 92660

Waste Resources, Inc.
23 Corporate Plaza Drive, Suite 247
Newport Beach, CA 92660
Case 8:21-bk-10958-ES   Doc 19 Filed 04/15/21 Entered 04/15/21 14:51:25   Desc
                         Main Document    Page 9 of 15




                           EXHIBIT “C”
         Case 8:21-bk-10958-ES            Doc 19 Filed 04/15/21 Entered 04/15/21 14:51:25            Desc
                                          Main Document    Page 10 of 15
Plamex and 3100                                                                   Office of the U.S. Trustee
Secured, UST, Top 20, Utilities                                                   Attn: Nancy S. Goldenberg
                                                                                  Email: nancy.goldenberg@usdoj.gov



The Lynwood Redevelopment Agency            CWCapital Asset Management            Natixis, New York Branch
Email: mramirez@lynwood.ca.us               Attn: Ariel Levin/Jake Hamel          Attn: Corey A. Tessler, Esq.
                                            Email: alevin@cwcapital.com           Email: Ctessler@winston.com
                                                   jhamel@cwcapital.com


c/o CWCapital Investments LLC               Quarry Head 2017-1 Grantor Trust      Wells Fargo Bank, N.A., as Trustee
Attn: Chris McCormack                       c/o Waterfall Asset Management, LLC   Morgan Stanley Cap I Trust 2016-UBS
Email: cmccormack@cwcapital.com             Attn: Jamie Scholz                    Attn: Mark Birnbaum
                                            Email: JScholz@WaterfallAM.com        Email: E.MBirnbaum@perkinscoie.com


c/o Keybank Real Estate Capital             Greenberg Traurig, PA                 Top 20
Attn: Timothy R. Gruenenfelder              Attn: Laura Gangemi Vignola, Esq.     Bioncos La Huerta
Phone: (913) 317-4390                       Phone: 305-874-0057                   Phone: (562) 382-7617
Email:                                      Email: laura@g-law.com                Email:
timothy_r_gruenenfelder@keybank.com                                               Fax:

WF 1105, LLC                                Top 20                                Top 20
c/o Waterfall Asset Management, LLC         Better & Best Building Service Inc.   Fashion Qrew
Attn: Jamie Scholz                          Email: fly2u012@gmail.com             Email: jhfashionq@gmail.com
Email: JScholz@WaterfallAM.com


Top 20                                      Top 20                                Top 20
Autofin USA                                 Grupo Concordia LA                    Grupo Pakar LLC
Email: afm.kangulo@groupoautofin.com.mx     Email:                                Email: demianc@pakar.com
                                            directorgeneral@grupoconcordia.com


Top 20                                      Top 20                                Top 20
GTO Security                                The Kickin' Crab                      JPL Event Enterprise LLC
Email: victoramendoza@hotmail.com           Email: samcha@mdproperties.com        Email: jovan.whec@gmail.com



Top 20                                      Top 20                                Top 20
Jose Alan Sandoval-Iniquez                  Real De Oaxaca                        Planet Fitness
Email: mya-gt@hotmail.com                   Email: wholtec@yahoo.com              Email: shawn@socalpf.com



Utilities                                   Utilities
City of Lynwood                             Waste Resources
Email: mcervantes@lynwood.ca.us             Email: Eflores@wasteresources.com
Case 8:21-bk-10958-ES   Doc 19 Filed 04/15/21 Entered 04/15/21 14:51:25   Desc
                        Main Document    Page 11 of 15




                           EXHIBIT “D”
        Case 8:21-bk-10958-ES   Doc 19 Filed 04/15/21 Entered 04/15/21 14:51:25      Desc
                                Main Document    Page 12 of 15
Plamex and 3100
Utilities




AT&T                             Southern California Edison        Southern California Gas Company
Fax: (866) 826-0132              Fax: (626) 302-4285               Fax: (909) 305-8261




Waste Resources                  Verizon Wireless
Fax: (310) 366-7606              Fax: (309) 828-3423
                                      (309) 820-7044
Case 8:21-bk-10958-ES   Doc 19 Filed 04/15/21 Entered 04/15/21 14:51:25   Desc
                        Main Document    Page 13 of 15




                           EXHIBIT “E”
        Case 8:21-bk-10958-ES   Doc 19 Filed 04/15/21 Entered 04/15/21 14:51:25         Desc
                                Main Document    Page 14 of 15
Plamex and 3100
Personally Served Addresses




Top 20                             Top 20                             Top 20
Bubbles Apparel                    Family Acupuncture & Herb Clinic   Star Buffet Lynwood
11221 Long Beach Blvd              3150 E. Imperial Hwy B8-206        11383 Long Beach Blvd
Lynwood, CA 90262                  Lynwood, CA 90262                  Lynwood, CA 90262
                                   *no answer; left on doorstep

Top 20                             Top 20                             Top 20
Happy Land                         Hip Hop Zone                       Pho VNK
6732 Los Verdes Dr. #3             3100 E. Imperial Hwy #1009         3180 E. Imperial Hwy, Suite C
Rancho Palos Verdes, CA 90275      Lynwood, CA 90262                  Lynwood, CA 90262
*no answer; left on doorstep
Case 8:21-bk-10958-ES                Doc 19 Filed 04/15/21 Entered 04/15/21 14:51:25                                      Desc
                                     Main Document    Page 15 of 15
                                   PROOF OF SERVICE OF DOCUMENT
 1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 2
     A true and correct copy of the foregoing document entitled DECLARATION OF SERVICE OF FIRST-
 3   DAY EMERGENCY MOTIONS will be served or was served (a) on the judge in chambers in the form
     and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 4
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 5   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On April 15, 2021, I checked the CM/ECF docket for this bankruptcy case or
 6   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 7
         •     Ron Bender rb@lnbyb.com
 8       •     Nancy S Goldenberg nancy.goldenberg@usdoj.gov
         •     Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
 9       •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         •     Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
10       •     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

11   2. SERVED BY UNITED STATES MAIL: On April 15, 2021, I served the following persons and/or
     entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
12   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
13   completed no later than 24 hours after the document is filed.

     None.
14                                                                                    Service List continued on attached page
15   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
     EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
16   on April 15, 2021, I served the following persons and/or entities by personal delivery, overnight mail
     service, or (for those who consented in writing to such service method), by facsimile transmission and/or
17   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
     mail to, the judge will be completed no later than 24 hours after the document is filed.
18
     Served by Personal Delivery
19   Hon. Erithe A. Smith
     United States Bankruptcy Court
20   Ronald Reagan Federal Building and Courthouse
     411 West Fourth Street, Suite 5040 / Courtroom 5A
21   Santa Ana, CA 92701-4593

22   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
23
      April 15, 2021                    Stephanie Reichert                              /s/ Stephanie Reichert
24    Date                              Type Name                                       Signature

25
26
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
